DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hinde et al. (US 20140352343 A1), herein Hinde.
see at least figures 2-4B) comprising: a flash tank (4) configured to store a refrigerant (evident from at least figures 2-4B); a first load (at least one of the coils 14 of evaporator 12) configured to use the refrigerant from the flash tank (4) to cool a first space proximate the first load (evident from the refrigeration mode shown in figures 2-4B); a second load (a second coil 14 of evaporator(s) 12) configured to use the refrigerant from the flash tank (4) to cool a second space proximate the second load (evident from the refrigeration mode shown in figures 2-4B); a first compressor (1) configured to1: compress the refrigerant (given the closed loop-system, refrigerant from the evaporator 12 will eventually flow through 1) from the first load (first coil 14 of evaporator 12) during a first mode of operation (e.g. a refrigeration mode; see “REF” arrows in at least figure 2); and compress a flash gas (via 5) from the flash tank (4) during a second mode of operation (e.g. a defrosting mode; see “DEF” arrows in at least figure 2 and the description in paragraph 31) before the flash gas returns to the flash tank (4)2, wherein the first load (first coil 14 of evaporator 12) is disposed between the flash tank (4) and the first compressor (1; given the closed-loop system, the first coil 14 is fluidically between “4” and “1”; see figures 2-4B); a second compressor (20) configured to compress a mixture of the refrigerant (given the closed-loop system) from the first compressor (1) and the refrigerant from the second load (second coil 14 of evaporator 12) during the first mode of operation (refrigeration mode) before the mixture reaches the flash tank (4)3, wherein the second load (second coil 14 of evaporator 12) is disposed between the flash tank (4) and the second compressor (20; as shown in at least figures 2 and 4A-4B), wherein the second 20) is disposed downstream4 of the first compressor (1); a first valve (5, per se) configured to: close during the first mode of operation (the refrigeration mode; see at least figure 2 and the description of operating the valve “as needed” in paragraph 26)5; and direct the flash gas from the flash tank (4) to the first compressor (1) during the second mode of operation (the defrosting mode; see “DEF” arrows in figure 2, and the description in paragraph 31); and a second valve (19 or 42) configured to: close during the first mode of operation (the refrigeration mode; as evidenced by at least the “REF” arrows in figure 2, and by the description in paragraphs 28 and 33)6; and direct the compressed flash gas (via 23a) from the first compressor (1) to the first load (first coil 14 of evaporator 12) during the second mode of operation to defrost the first load (see at least figures 2 and 4A-4B, and paragraphs 30 and 33).  
As per claim 2, Hinde discloses wherein the first valve (5) is further configured to direct the refrigerant from the second load (second coil 14 of evaporator 12) to the first compressor (1) during the second mode of operation (the defrosting mode; see arrows in at least figures 4A and 4B and the description in paragraph 31).  
As per claim 3, Hinde discloses the system further comprising a third valve (24) configured to direct (via 24a) a portion of the refrigerant from the first compressor (1) to the second compressor (20; see at least figure 2 and paragraph 30).  
As per claim 4, Hinde discloses the system further comprising a third load (third coil 14 of evaporator 12) configured to use the refrigerant from the flash tank (4) to cool a third space proximate the third load (evident from at least figure 2), the first compressor (1) configured to third coil 14 of evaporator 12)7, the second valve (19 or 42) further configured to direct the refrigerant from the third load (third coil 14) and compressed by the first compressor (1, given the closed-loop system) to the first load (first coil 14) during the second mode (defrosting mode) of operation to defrost the first load (see “DEF” arrows in figure 2 and the description in at least paragraph 31).  
As per claim 5, Hinde discloses the system further comprising a high side heat exchanger (2) disposed between (i.e. fluidically between, given the closed-loop system) the second compressor (20) and the flash tank (4) and configured to remove heat from the refrigerant discharged from the second compressor (e.g. during the refrigeration mode, as evidenced by at least figure 2).  
As per claim 7, Hinde discloses the system further comprising a third valve (11) configured to direct the flash gas (see “DEF” arrows in figure 2) from the first load (first coil 14) to the flash tank (4) during the second mode of operation (evident from at least figure 2).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hinde (US 20140352343 A1) in view of Cavalleri et al. (US 20190203980 A1), herein Cavalleri.
As per claim 6, Hinde may not explicitly disclose an accumulator configured to convert a liquid portion of the flash gas into gas before the flash gas reaches the first compressor during the second mode of operation.
On the other hand, Cavalleri, directed to a refrigeration system using a flash tank, discloses an accumulator (20’) configured to convert a liquid portion of the flash gas (from 16) into gas before the flash gas reaches the first compressor (13’) during the second mode of operation evident from at least figure 3 and paragraphs 57 and 142); or converting, by an accumulator (20’), a liquid portion of the flash gas into gas before the flash gas reaches the first compressor (13’) during the second mode of operation (evident from at least figure 3 and paragraphs 57 and 142). 
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143.
As per (1), it should be noted that in Cavalleri, the accumulator is provided so as to prevent the return of liquid to the compressors, even in the event of failure of one of the expansion devices. Moreover, the elimination of the risk of liquid returning to the compressor(s) can lead to the simplification of the system by avoiding the need for additional failsafe structures (see at least paragraph 179). As per (2), one of ordinary skill in the art would recognize that since the prior art of Cavalleri has successfully implemented its own teachings with regards to the accumulator, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Hinde. Said reasonable expectation of success is apparent from the fact that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Hinde and to have modified them with the teachings of Cavalleri, by having an accumulator configured to convert a liquid portion of the flash gas into gas before the flash gas reaches the first compressor during the second mode of operation, in order to enhance the efficiency and simplify the system of Hinde, as similarly suggested by Cavalleri, without yielding unpredictable results.

Allowable Subject Matter and Reasons for Allowance
Claims 8-20 are allowed. The prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently recited in at least claims 8 and 15.
As per claim 8, it should be noted that although the claim contains mainly functional language when describing the first compressor, said functional language requires at least some level of structure for infringement to occur. For instance, the claim recites that the first compressor is configured to “compress the refrigerant from the second load during a second mode of operation before the refrigerant from the second load reaches the flash tank […]”. This limitation is not before the mixture reaches the flash tank”. Namely, in the alternative interpretation, the defrost mode (which would now be the first mode) requires the mixture of refrigerant from the first compressor (1) and the second load (second coil 14) to pass through the flash tank (4) before it is compressed by the second compressor (20). In other words, the prior art is not capable of performing the claimed functions, since the claimed functions require a specific structural configuration that the prior art does not have or allow. Moreover, one of ordinary skill in the art would recognize that any modifications to Hinde would change the principles of operation of Hinde, since it would require bypassing the flash tank, which would render Hinde inoperable for its intended purpose. Since there are no other prior art teachings that would otherwise anticipate nor render obvious the claimed invention, claim 8 is considered allowable over the prior art, wherein claims 9-14 are allowable at least by virtue of their dependency.
As per claim 15, the prior art does not anticipate nor render obvious the claimed invention with regards to the limitation of “using, by the second load, the refrigerant from the flash tank to cool the second space proximate the second load” within the second mode of operation. It should be noted that the second mode in Hinde is a defrosting mode, which means that the second load .

Response to Arguments
Applicant's arguments filed on September 2, 2020 (“the Remarks”) have been fully considered but they are not persuasive.
Applicant first argues that Hinde does not anticipate claim 1 because the claim now requires “wherein the first load is disposed between the flash tank and the first compressor … wherein the second load is disposed between the flash tank and the second compressor, wherein the second compressor is disposed downstream of the first compressor”.8 Second, applicant also argues that the prior art does not teach that the second compressor is configured to compress a 9 Third, applicant appears to conclude that: (1) the second compressor of Hinde cannot compress a mixture of refrigerant as claimed, because it is disposed between the evaporator coils and the subsequent medium temperature compressor, and (2) the first compressor of Hinde cannot compress refrigerant from the first load as claimed, because the first compressor is allegedly disposed between a gas cooler and the second compressor. However, these arguments are considered unpersuasive as follows.
First, it should be noted that the new limitations in claim 1 with regards to the positioning of the first load and the second load relative to the flash tank and the compressors does not provide enough structural distinctions, per se, in order to distinguish over the prior art. Namely, applicant is reminded that the prior art of Hinde discloses a closed-loop system wherein virtually any given structure is fluidically located between any other two structures, since a fluid particle from a first structure will eventually flow through said given structure, before it flows into a second structure. In the case of the claimed invention, even as currently recited, Hinde still meets the claim limitations. For instance, claim 1 simply requires a first compressor (1 in Hinde) that is configured to compress a flash gas from the flash tank (4 in Hinde) during a second mode of operation (e.g. a defrosting mode in Hinde) before the flash gas returns to the flash tank (4), wherein the first load (a first coil 14 of Hinde) is disposed between the flash tank (4) and the first compressor (1). As noted in at least figure 2 and respective written description of Hinde,10 when the first compressor 
Second¸ it should be noted that claim 1 simply requires: (A) a second compressor that is configured to compress a mixture of the refrigerant from the first compressor and from the second load during the first mode of operation before the mixture reaches the flash tank, and (B) wherein the second load is disposed between the flash tank and the second compressor, wherein the second compressor is disposed downstream of the first compressor. Hinde meets these limitations as follows: (A) the second compressor (20 of Hinde) is configured to compress a mixture of the refrigerant from the first compressor (1) and from the second load (second coil 14) during the first mode (the refrigeration mode), before the mixture reaches the flash tank (4). That is, the mixture in the refrigeration mode is being construed as a portion of refrigerant that has passed through both the first compressor (1) and the second coil (14). Said portion is not considered a mixture of until said portion passes through both locations. Since the portion of the refrigerant that passes through the second load (14) after passing through the first compressor (1) is what is construed as a mixture during the first mode (i.e. refrigeration mode), then Hinde meets the limitation since said mixture would always be compressed by the second compressor (20) before it reaches the flash tank (4). This interpretation is completely consistent with the instant invention, given a broadest reasonable interpretation (BRI) of the claim limitation(s) in light of the specification. A review of the elected embodiment (i.e. Figure 4 of the instant invention)11 shows that the second compressor (125) compresses a mixture from a second load (e.g. 120A or 120B) and a first compressor (130), wherein the mixture is construed as being formed by refrigerant that first passes through the second load (120A or 120B), then through the first compressor (130), and then through additional elements such as a valve (220) before it is compressed in the second compressor (125). This is directly analogous to the prior art of Hinde. As per (B), applicant is reminded that the second load (second coil 14) is indeed disposed between the flash tank (4) and the second compressor (20) during the first mode (i.e. refrigeration mode; see at least “REF” arrows in figure 2). Likewise, since the system is a closed-loop system and the refrigerant from the first compressor (1) will eventually flow into the second compressor (20; see “REF” arrows), the second compressor can be construed as being disposed downstream the first compressor. Since the current prior art interpretation is reasonably consistent with the instant disclosure, applicant’s argument(s) is/are considered unpersuasive.
Third, it should be noted that the second compressor (20 of Hinde) indeed compresses a mixture of the refrigerant as claimed (as explained in the second response herein). The second both the first compressor (1) and the second load (second 14) during the first mode (i.e. refrigeration mode; see “REF” arrows in figure 2), which is evidence against applicant’s allegation. Moreover, the first compressor (1) can indeed compress refrigerant from the first load (first coil 14), since the refrigerant from the first load will eventually make its way into said first compressor (1) before it makes its way into the flash tank (4) during the first mode of operation, as evidenced by the “REF” arrows in figure 2. Therefore, applicant’s arguments with regards to claim 1 are considered unpersuasive.
Notwithstanding the above, applicant’s arguments regarding claims 8 and 15 (including the respective dependent claims) are rendered moot in light of the determination of allowability and reasons therefor outlined herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term(s) “configured to” hereinafter is/are construed as functional language, since the manner of operating a device does not differentiate an apparatus claim from the prior art, given that apparatus claims cover what a device is not what a device does. See MPEP § 2114 (II).
        2 The refrigerant flowing to “1” via “5” in the defrost mode will be compressed before it returns to “4”.
        3 A mixture of refrigerant from “1” and the second “14” will be compressed by “20”, before returning to “4”, given the closed-loop system. See at least figures 2 and 4A-4B.
        4 Given the closed-loop system, refrigerant that flows out of “1” will eventually make it to “20”, therefore “20” is construed as being downstream “1”.
        5 The term “as needed” is construed as selectively closing the valve “5” during the refrigeration mode.
        6 Valve “19” or “42” only opens during defrost, to allow refrigerant to flow towards the evaporator coils “14”.
        7 The refrigerant flowing through the third coil “14” of evaporator “12” will eventually be compressed by “1”, given the closed-loop system.
        8 See page 8 of the Remarks.
        9 See page 9, Id.
        10 See at least paragraphs 12 and 37. For a description of the embodiment of figures 4A-4B, see paragraph 31.
        11 See restriction requirement mailed on 12/10/2019 and the election made on 1/14/2020.